DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 21 is objected to because of the following informalities: line 1 should set forth: “…wherein the solid microneedles are formed….” Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cleary et al. (US 2005/0228340) in view of Wu et al. (US 2015/0030642).
Regarding claim 1, Cleary et al. (henceforth Cleary) discloses (Figure 3) a microneedle patch (1) for administration of a substance of interest into a biological tissue, the microneedle patch comprising: a base substrate (combination of layers 10, 11, and 19) having a microneedle side (side comprising microneedles 19b) and an opposing back side (proximal portion of layer 10 comprising indicator 34); solid microneedles (19b; ¶ [0041]) extending from the microneedle side of the base substrate; and an indicator (34) connected to the opposing back side of the base substrate (Figure 3), wherein the indicator is configured to provide an audible, tactile, and/or visual signal when a force applied to the patch by a user, in the course of applying the patch to a biological tissue to insert the solid microneedles 
Wu et al. (henceforth Wu) teaches (Figure 1) a polymer microneedle array (1) wherein the microneedles comprise a water-soluble matrix in which a substance of interest is dispersed (¶ [0157] sets forth the microneedles in the array are formed from a matrix comprising a water soluble polyacrylamide polymer along with a bio-active substance or drug some of which are disclosed in ¶ [0018]).
It would have been obvious to one of ordinary skill in the art at the time of filing to utilize the microneedles of Wu which are formed from a water-soluble matrix and dispersed substance of interest in the applicator of Cleary so as to allow the substance of interest (e.g., drug) to be released slowly in the skin as taught by Wu (¶ [0158]).
Regarding claim 8, Cleary further discloses wherein the indicator (34) is a mechanical force indicator which comprises a button (Figure 3, element 34 is embodied as a protrusion or button) that is deformed and/or displaced when the force applied to the patch meets or exceeds the predetermined threshold (¶ [0073] sets forth that the force gauge is a dome which collapses upon application of a known, predetermined force and that a “click” provides feedback to the use indicating the proper amount of force was used).
Regarding claim 12, Cleary further discloses wherein the delivered substance is a vaccine (¶ [0052]) and the solid microneedles have a height from about 100 µm to 2000 µm (¶ [0041] sets forth wherein the microneedles have a height from 20 – 500 microns which is within the claimed range).
Claims 9-11, 13-15, 17, 21, 22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cleary in view of Wu, and further in view of Glenn et al. (US 2007/0088248).
Regarding claims 9-11, Cleary/Wu teach the claimed invention substantially as set forth above for claim 8, and Cleary further discloses that the force gauge (34) may be a separate attachment to the layer 10 (see ¶ [0071]), but Cleary/Wu fail to explicitly disclose a snap dome disposed inside a housing or wherein the force indicator is integrated with another component such that the displacement is irreversible when the force applied to the patch meets or exceeds the predetermined threshold or wherein the another component comprises a snap-in-place mechanism or latch.
Glenn et al. (henceforth Glenn) teaches (Figures 1A-1B) a snap dome (Figure 1A; ¶ [0021]) disposed in a housing (it is retained between the upper and lower handle portions thereby creating a housing for the snap dome itself) and wherein the mechanical force indicator (snap dome) is integrated with another component (e.g., portion of upper handle which retains edges of snap disc as depicted in Figure 1A and protrusion on lower handle portion around which the snap dome bends as depicted in Figure 1B) such that the displacement is irreversible when the force applied to the patch meets or exceeds the predetermined threshold (it can be seen in Figure 1B that the snap dome is maintained in the deflected position as long as a force which meets or exceeds the threshold force is maintained on the handle portion; it is noted that an interference friction fit such as that depicted by Glenn is set forth in the instant disclosure as a type of latching cooperation; see instant specification ¶ [0064]; the claim requires the displacement to be irreversible as long as the force is applied which is consistent with the disclosure of Glenn; the displacement need not be irreversible when the force is removed).
It would have been obvious to one of ordinary skill in the art at the time of filing to utilize the snap dome force indicating means of Glenn as the mechanical force indicator of Cleary/Wu so as to alert a user that a minimum amount of pressure required to insert the microneedles has been applied to the device as taught by Glenn (¶ [0021]) and as contemplated by Cleary/Wu as set forth above.
Regarding claims 13-15 and 17, Cleary/Wu teach the claimed invention substantially as set forth above for claim 1, and Cleary further discloses a mechanical force indicator (34) configured to provide an audible, tactile, and visual signal when a force applied to the patch by a user, in the course of applying the patch to a biological tissue to insert the solid microneedles into the biological tissue, meets or exceeds a predetermined threshold (¶¶ [0072]-[0073]), wherein the mechanical force indicator is in line with and generally centered about the solid microneedles on the opposing back side of the base substrate (Figure 3, the indicator 34 is centered on layer 10 of the base substrate which is comprised of layers 10, 11, and 19), wherein the mechanical force indicator has: an initial configuration (Figure 3) before providing the audible, tactile, and/or visual signal, and a signaling configuration (after deformation resulting from a predetermined force as per ¶ [0073] which discloses an audible and visual output of the force gauge upon application of a minimum force) which differs from the initial configuration (e.g., it is collapsed) and which provides, or which the transition thereto provides, the audible, tactile, and/or visual signal, and wherein the mechanical force indicator changes from the initial configuration to the signaling configuration upon receiving a force which meets or exceeds the predetermined threshold (¶¶ [0072]-[0073]). Cleary/Wu fail to explicitly disclose the indicator being inside a housing. 
Glenn et al. (henceforth Glenn) teaches (Figures 1A-1B) a metal snap dome (Figure 1A; ¶ [0021], the dome is formed from a bi-stable metal) disposed in a housing (it is retained between the upper and lower handle portions thereby creating a housing for the snap dome itself) and wherein the mechanical force indicator (snap dome) is integrated with another component (e.g., portion of upper handle which retains edges of snap disc as depicted in Figure 1A and protrusion on lower handle portion around which the snap dome bends as depicted in Figure 1B) such that the displacement is reversible when the force applied to the patch meets or exceeds the predetermined threshold (¶ [0021] sets forth the snap dome as a metal dome which reversibly deforms when a force is applied thereto).
It would have been obvious to one of ordinary skill in the art at the time of filing to utilize the snap dome force indicating means of Glenn as the mechanical force indicator of Cleary/Wu so as to alert a user that a minimum amount of pressure required to insert the microneedles has been applied to the device as taught by Glenn (¶ [0021]) and as contemplated by Cleary/Wu as set forth above.
Regarding claim 21, Cleary/Wu teach (as set forth above for the rejection of claim 1) wherein the solid microneedles are formed of a composition which comprises (i) the substance of interest, and (ii) a water-soluble matrix in which the substance of interest is dispersed ( see Wu ¶¶ [0018] and [0157]).
Regarding claim 22, Cleary further discloses (as set forth above for the rejection of claim 12) wherein the delivered substance is a vaccine (¶ [0052]) and the solid microneedles have a height from about 100 µm to 2000 µm (¶ [0041] sets forth wherein the microneedles have a height from 20 – 500 microns which is within the claimed range).
Regarding claim 24, Cleary discloses a microneedle patch (1) for administration of a therapeutic or prophylactic agent into a patient’s skin, the microneedle patch comprising: a base substrate (combination of layers 10, 11, and 19) having a microneedle side (side comprising microneedles 19b) and an opposing back side (opposite side comprising force indicator 34); microneedles (19b) extending from the microneedle side of the base substrate, and a force indicator (34) which is connected to the opposing back side of the base substrate (Figure 3) and which are configured to deform when a force applied to the patch by a user, in the course of applying the patch to the skin to insert the microneedles into the skin, meets or exceeds a predetermined threshold, to produce an audible, tactile, and visual signal indicative, to the user, of insertion of the dissolvable microneedles into the skin (¶¶ [0072]-[0073]). Cleary fails to disclose the microneedles as dissolvable and the use of a snap dome as the force indicating means. 
Wu teaches (Figure 1) a polymer microneedle array (1) wherein the microneedles comprise a dissolvable water-soluble matrix in which a substance of interest is dispersed (¶ [0157] sets forth the microneedles in the array are formed from a matrix comprising a water soluble polyacrylamide polymer along with a bio-active substance or drug some of which are disclosed in ¶ [0018]; ¶ [0158] discloses that the polymer is formed to easily dissolve on contact with a water-containing environment to help the drug release slowly in the skin).
It would have been obvious to one of ordinary skill in the art at the time of filing to utilize the dissolvable microneedles of Wu which are formed from a water-soluble matrix and dispersed substance of interest in the applicator of Cleary so as to allow the substance of interest (e.g., drug) to be released slowly in the skin as taught by Wu (¶ [0158]).
Glenn et al. (henceforth Glenn) teaches (Figures 1A-1B) a metal snap dome (Figure 1A; ¶ [0021], the dome is formed from a bi-stable metal) disposed in a housing (it is retained between the upper and lower handle portions thereby creating a housing for the snap dome itself) and wherein the mechanical force indicator (snap dome) is integrated with another component (e.g., portion of upper handle which retains edges of snap disc as depicted in Figure 1A and protrusion on lower handle portion around which the snap dome bends as depicted in Figure 1B) such that the displacement is reversible when the force applied to the patch meets or exceeds the predetermined threshold (¶ [0021] sets forth the snap dome as a metal dome which reversibly deforms when a force is applied thereto).
It would have been obvious to one of ordinary skill in the art at the time of filing to utilize the snap dome force indicating means of Glenn as the mechanical force indicator of Cleary so as to alert a user that a minimum amount of pressure required to insert the microneedles has been applied to the device as taught by Glenn (¶ [0021]) and as contemplated by Cleary as set forth above.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cleary in view of Wu in view of Glenn, and further in view of Lackey (US 2012/0200526).
Regarding claim 23, Cleary/Wu/Glenn further teach wherein the force indicator may be separately attached to the backing layer 10 (see Cleary ¶ [0071]), but do not explicitly disclose an adhesive layer as the attaching means.
Lackey teaches (Figures 1-2) a snap dome assembly (40) which is secured to a body (20) via adhesive (¶ [0036]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the snap dome force sensing means of Cleary/Wu/Glenn to attach to the backing layer via an adhesive as Lackey teaches that snap domes comprising adhesive backings provide sufficient structure for attaching the snap dome to a body whereby the snap dome is depressed after a minimum threshold applied pressure (¶¶ [0031] and [0036]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,265,511. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 comprises the structure of instant claim 11 with the addition of several features such as the handle layer. In addition, claim 13 sets forth that the solid microneedles are formed of a composition which comprises a substance of interest and claim 9 of the patent sets forth that the solid microneedles are formed in part by the substance of interest which is considered to be the same scope set forth by instant claim 13. In this sense claim 9 of the patent is in effect a species of the generic invention of instant claim 13 and it has been held that the generic invention is anticipated by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,265,511 in view of Wu. Claim 9 of the patent substantially discloses the structure of claim 1 while setting forth more limitations in the form of the handle layer and its In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). However, Claim 9 of the patent fails to disclose the microneedles being formed from a substance of interest and a water-soluble matrix into which the substance of interest is dispersed. As set forth above Wu teaches (Figure 1) a polymer microneedle array (1) wherein the microneedles comprise a water-soluble matrix in which a substance of interest is dispersed (¶ [0157] sets forth the microneedles in the array are formed from a matrix comprising a water soluble polyacrylamide polymer along with a bio-active substance or drug some of which are disclosed in ¶ [0018]).
It would have been obvious to one of ordinary skill in the art at the time of filing to utilize the microneedles of Wu which are formed from a water-soluble matrix and dispersed substance of interest in the applicator of claim 9 of the patent so as to allow the substance of interest (e.g., drug) to be released slowly in the skin as taught by Wu (¶ [0158]).
Claims 2-3, and 12, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,265,511 in view of Wu and further in view of Cleary. As set forth above for claim 1, the patent claim 9 in view of Wu teaches the structure of instant claim 1. Patent claim 9 further discloses the handle layer affixed to the base substrate and including an elongated tab portion extending laterally away from a single side of the one or more solid microneedles. Claim 9 of the patent fails to disclose the adhesive layer disposed between and securing together the base substrate and handle layer. 
Cleary teaches (Figure 3) and adhesive layer (11) disposed between two portions (10 and 19) of a microneedle delivery device (1) and wherein the adhesive layer (11) extends beyond a base substrate (19; it can be seen in Figure 3 that it extends beyond the edges of substrate 19) and is configured to 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of patent claim 9 to comprise the adhesive connecting means of Cleary to allow the patch to adhere to a patient’s skin during an application to ensure the passage of the substance of interest into the target tissue as taught by Cleary (¶ [0069]). In addition, it would have been obvious to utilize microneedles of the claimed size to allow for delivery of a therapeutic substance to the microvascularization of the dermis and mucosa as taught by Cleary (¶ [0002]).
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,265,511 in view of Frederickson et al. (US 2010/0256568). Regarding claim 4, the combination of patent claim 9 along with Wu and Cleary teaches a species of the claimed invention substantially as set forth above for claim 3, but fails to disclose a tray having a recessed region dimensioned for receiving in a non-contacting manner the microneedles, with the adhesive layer releasably secured to an upper surface region of the tray.
Frederickson et al. (henceforth Frederickson) teaches (Figures 1 and 2) a microneedle device comprising a microneedle patch (22) which is secured in a tray (24) having a recessed region (open portion of container seen in Figure 2 into which the microneedles extend) which is dimensioned to receive in a non-contacting manner (Figure 2) the microneedles, with an adhesive layer (34) releasably secured to the upper surface region of the tray (the adhesive layer is secured to the upper surface of the flange of cover 24; ¶ [0034]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of patent claim 9 along with the modifications of Wu and Cleary so as to maintain the .
Claims 8-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,265,511 in view of Wu and further in view of Glenn. As set forth above, patent claim 9 in view of Wu teaches a species of instant claim 1, however, the cited combination fails to teach the specific configuration of the mechanical force indicator. 
Glenn et al. (henceforth Glenn) teaches (Figures 1A-1B) a snap dome (Figure 1A; ¶ [0021]) disposed in a housing (it is retained between the upper and lower handle portions thereby creating a housing for the snap dome itself) and wherein the mechanical force indicator (snap dome) is integrated with another component (e.g., portion of upper handle which retains edges of snap disc as depicted in Figure 1A and protrusion on lower handle portion around which the snap dome bends as depicted in Figure 1B) such that the displacement is irreversible when the force applied to the patch meets or exceeds the predetermined threshold (it can be seen in Figure 1B that the snap dome is maintained in the deflected position as long as a force which meets or exceeds the threshold force is maintained on the handle portion; it is noted that an interference friction fit such as that depicted by Glenn is set forth in the instant disclosure as a type of latching cooperation; see instant specification ¶ [0064]; the claim requires the displacement to be irreversible as long as the force is applied which is consistent with the disclosure of Glenn; the displacement need not be irreversible when the force is removed).
It would have been obvious to one of ordinary skill in the art at the time of filing to utilize the snap dome force indicating means of Glenn as the mechanical force indicator of Cleary/Wu so as to alert a user that a minimum amount of pressure required to insert the microneedles has been applied to the device as taught by Glenn (¶ [0021]) and as contemplated by Cleary/Wu as set forth above.
Claims 14, 15, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,265,511 in view of Glenn. As set forth above, patent . 
Glenn et al. (henceforth Glenn) teaches (Figures 1A-1B) a snap dome (Figure 1A; ¶ [0021]) disposed in a housing (it is retained between the upper and lower handle portions thereby creating a housing for the snap dome itself) and wherein the mechanical force indicator (snap dome) is integrated with another component (e.g., portion of upper handle which retains edges of snap disc as depicted in Figure 1A and protrusion on lower handle portion around which the snap dome bends as depicted in Figure 1B) such that the displacement is irreversible when the force applied to the patch meets or exceeds the predetermined threshold (it can be seen in Figure 1B that the snap dome is maintained in the deflected position as long as a force which meets or exceeds the threshold force is maintained on the handle portion; it is noted that an interference friction fit such as that depicted by Glenn is set forth in the instant disclosure as a type of latching cooperation; see instant specification ¶ [0064]; the claim requires the displacement to be irreversible as long as the force is applied which is consistent with the disclosure of Glenn; the displacement need not be irreversible when the force is removed).
It would have been obvious to one of ordinary skill in the art at the time of filing to utilize the snap dome force indicating means of Glenn as the mechanical force indicator of Cleary/Wu so as to alert a user that a minimum amount of pressure required to insert the microneedles has been applied to the device as taught by Glenn (¶ [0021]) and as contemplated by Cleary/Wu as set forth above.
Claims 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,265,511 in view of Frederickson. As set forth above, patent claim 9 is considered a species of instant claim 13 and therefore anticipates claim 13. Regarding claims 18-20, patent claim 9 sets forth the handle layer as being affixed to the base substrate but does not explicitly disclose the use of adhesive or the features of the tray for retaining the patch. 
Frederickson et al. (henceforth Frederickson) teaches (Figures 1 and 2) a microneedle device comprising a microneedle patch (22) which is secured in a tray (24) having a recessed region (open portion of container seen in Figure 2 into which the microneedles extend) which is dimensioned to receive in a non-contacting manner (Figure 2) the microneedles, with an adhesive layer (34) releasably secured to the upper surface region of the tray (the adhesive layer is secured to the upper surface of the flange of cover 24; ¶ [0034]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of patent claim 9 to affix the handle layer via an adhesive as Frederickson teaches that it is an attachment method which provides sufficient structure to attach two portions of a microneedle patch device. It would have been obvious to utilize the tray system of Frederickson with the microneedle patch of patent claim 9 so as to maintain the microneedle patch in a sterile state wherein it may be easily accessed before use as taught by Frederickson (¶¶ [0038] and [0040]).
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,265,511 in view of Wu. As set forth above, patent claim 9 is considered a species of instant claim 13 and therefore anticipates claim 13. Regarding claim 21, patent claim 9 fails to disclose the microneedles being formed from a substance of interest and a water-soluble matrix.
Wu teaches (Figure 1) a polymer microneedle array (1) wherein the microneedles comprise a water-soluble matrix in which a substance of interest is dispersed (¶ [0157] sets forth the microneedles in the array are formed from a matrix comprising a water soluble polyacrylamide polymer along with a bio-active substance or drug some of which are disclosed in ¶ [0018]).
It would have been obvious to one of ordinary skill in the art at the time of filing to utilize the microneedles of Wu which are formed from a water-soluble matrix and dispersed substance of interest in the microneedle patch of patent claim 9 so as to allow the substance of interest (e.g., drug) to be released slowly in the skin as taught by Wu (¶ [0158]).
Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of U.S. Patent No. 10,265,511 in view of Cleary. Patent claim 23 further limits patent claim 9 to require the substance of interest to be a vaccine. As set forth above, patent claim 9 is considered a species of instant claim 13 and therefore anticipates claim 13. Patent claim 23 sets forth a vaccine as the substance of interest for the device of patent claim 9, but fails to disclose the height of the microneedles.
Cleary teaches (Figure 3) and adhesive layer (11) disposed between two portions (10 and 19) of a microneedle delivery device (1) and wherein the adhesive layer (11) extends beyond a base substrate (19; it can be seen in Figure 3 that it extends beyond the edges of substrate 19) and is configured to adhere the patch to the biological tissue (¶ [0069] sets forth that at least a portion of the adhesive layer contacts the skin during application to form a seal thereon). Cleary further teaches wherein the microneedles have a height of 100 µm to 2000 µm (¶ [0041] sets forth wherein the microneedles have a height from 20 – 500 microns which is within the claimed range).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of patent claim 9 to comprise the adhesive connecting means of Cleary to allow the patch to adhere to a patient’s skin during an application to ensure the passage of the substance of interest into the target tissue as taught by Cleary (¶ [0069]). In addition, it would have been obvious to utilize microneedles of the claimed size to allow for delivery of a therapeutic substance to the microvascularization of the dermis and mucosa as taught by Cleary (¶ [0002]).
Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,265,511 in view of Lackey. As set forth above, patent claim 9 is considered a species of instant claim 13 and therefore anticipates claim 13. Patent claim 9 fails to teach the attachment means of the mechanical force indicator.
Lackey teaches (Figures 1-2) a snap dome assembly (40) which is secured to a body (20) via adhesive (¶ [0036]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the force sensing means of patent claim 9 to attach to the backing layer via an adhesive as Lackey teaches that snap domes comprising adhesive backings provide sufficient structure for attaching the snap dome to a body whereby the snap dome is depressed after a minimum threshold applied pressure (¶¶ [0031] and [0036]).
Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,265,511 in view of Wu and further in view of Glenn. Regarding claim 24, patent claim 9 sets forth the structure of the microneedle patch, the base substrate, and mechanical force indicator as set forth above for claim 13, however, patent claim 9 fails to disclose the microneedles as dissolvable and the mechanical force indicator as a snap dome. 
Wu teaches (Figure 1) a polymer microneedle array (1) wherein the microneedles comprise a dissolvable water-soluble matrix in which a substance of interest is dispersed (¶ [0157] sets forth the microneedles in the array are formed from a matrix comprising a water soluble polyacrylamide polymer along with a bio-active substance or drug some of which are disclosed in ¶ [0018]; ¶ [0158] discloses that the polymer is formed to easily dissolve on contact with a water-containing environment to help the drug release slowly in the skin).
It would have been obvious to one of ordinary skill in the art at the time of filing to utilize the dissolvable microneedles of Wu which are formed from a water-soluble matrix and dispersed substance of interest in the applicator of patent claim 9 so as to allow the substance of interest (e.g., drug) to be released slowly in the skin as taught by Wu (¶ [0158]).
Glenn et al. (henceforth Glenn) teaches (Figures 1A-1B) a metal snap dome (Figure 1A; ¶ [0021], the dome is formed from a bi-stable metal) disposed in a housing (it is retained between the upper and 
It would have been obvious to one of ordinary skill in the art at the time of filing to utilize the snap dome force indicating means of Glenn as the mechanical force indicator of patent claim 9 so as to alert a user that a minimum amount of pressure required to insert the microneedles has been applied to the device as taught by Glenn (¶ [0021]).
Claims 25-27 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,265,511 in view of Wu in view of Glenn, and further in view of Frederickson. Regarding claims 25-27, patent claim 9 in view of Wu and Glenn, sets forth the handle layer as being affixed to the base substrate but does not explicitly disclose the use of adhesive or the features of the tray for retaining the patch. 
Frederickson et al. (henceforth Frederickson) teaches (Figures 1 and 2) a microneedle device comprising a microneedle patch (22) which is secured in a tray (24) having a recessed region (open portion of container seen in Figure 2 into which the microneedles extend) which is dimensioned to receive in a non-contacting manner (Figure 2) the microneedles, with an adhesive layer (34) releasably secured to the upper surface region of the tray (the adhesive layer is secured to the upper surface of the flange of cover 24; ¶ [0034]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of patent claim 9 to affix the handle layer via an adhesive as Frederickson teaches that it is an attachment method which provides sufficient structure to attach two portions of a microneedle patch .
Allowable Subject Matter
Claims 5-7, 16, and 28-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238. The examiner can normally be reached on M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JUSTIN L ZAMORY/Examiner, Art Unit 3783